 

Exhibit 10.1

 

UTSTARCOM, INC.

 

AMENDMENT TO STOCK OPTION AGREEMENTS

 

This Amendment (the “Amendment”) is made this 11th day of January, 2008, by and
between Hong Lu (the “Optionee”) and UTStarcom, Inc. (the “Company”).

 

WHEREAS, in connection with a voluntary review undertaken by the Company of its
historic option grant practices, the Optionee has agreed to cancel ten percent
(10%) of the shares subject to each option granted to the Optionee after the
initial public offering of the Company’s common stock;

 

WHEREAS, the Company granted the Optionee an option number 97574 (“Option
97574”) on October 18, 2000 to purchase 6,441 shares of Company common stock
under the Company’s 1997 Stock Plan (the “Plan”) and Option 97574 was
memorialized in the Optionee’s stock option agreement (“Option 97574
Agreement”);

 

WHEREAS, the Company granted the Optionee an option number A97574 (“Option
A97574”) on October 18, 2000 to purchase 93,559 shares of Company common stock
under the Plan and Option A97574 was memorialized in the Optionee’s stock option
agreement (“Option A97574 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number 971016 (“Option
971016”) on December 21, 2000 to purchase 100,000 shares of Company common stock
under the Plan and Option 971016 was memorialized in the Optionee’s stock option
agreement (“Option 971016 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number A974219 (“Option
A974219”) on July 25, 2002 to purchase 75,000 shares of Company common stock
under the Plan and Option A974219 was memorialized in the Optionee’s stock
option agreement (“Option A974219 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number 973581 (“Option
973581”) on February 28, 2002 to purchase 9,876 shares of Company common stock
under the Plan and Option 973581 was memorialized in the Optionee’s stock option
agreement (“Option 973581 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number A973581 (“Option
A973581”) on February 28, 2002 to purchase 140,124 shares of Company common
stock under the Plan and Option A973581 was memorialized in the Optionee’s stock
option agreement (“Option A973581 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number 974703 (“Option
974703”) on February 3, 2003 to purchase 5,000 shares of Company common stock
under the Plan and Option 974703 was memorialized in the Optionee’s stock option
agreement (“Option 974703 Agreement”);

 

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company granted the Optionee an option number A974703 (“Option
A974703”) on February 3, 2003 to purchase 115,000 shares of Company common stock
under the Plan and Option A974703 was memorialized in the Optionee’s stock
option agreement (“Option A974703 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number 976051 (“Option
976051”) on January 20, 2004 to purchase 2,797 shares of Company common stock
under the Plan and Option 976051 was memorialized in the Optionee’s stock option
agreement (“Option 976051 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number A976051 (“Option
A976051”) on January 20, 2004 to purchase 247,203 shares of Company common stock
under the Plan and Option A976051 was memorialized in the Optionee’s stock
option agreement (“Option A976051 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number 9715989 (“Option
9715989”) on February 28, 2006 to purchase 768 shares of Company common stock
under the Plan and Option 9715989 was memorialized in the Optionee’s stock
option agreement (“Option 9715989 Agreement”);

 

WHEREAS, the Company granted the Optionee an option number A9715989 (“Option
A9715989”) on February 28, 2006 to purchase 233,232 shares of Company common
stock under the Plan and Option A9715989 was memorialized in the Optionee’s
stock option agreement (“Option A9715989 Agreement”);

 

NOW, THEREFORE, the Optionee and the Company agree that the Option 97574
Agreement, Option A97574 Agreement, Option 971016 Agreement, Option A974219
Agreement, Option 973581 Agreement, Option A973581 Agreement, Option 974703
Agreement, Option A974703 Agreement, Option 976051 Agreement, Option A976051
Agreement, Option 9715989 Agreement, and Option A9715989 Agreement (each an
“Option Agreement” and together, the “Option Agreements”) will be amended to
provide as follows:

 


1.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
97574. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 97574 HEREBY IS AMENDED SO
THAT 5,796 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION 97574.

 


2.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
A97574. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A97574 HEREBY IS AMENDED SO
THAT 84,203 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION A97574.

 


3.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
971016. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 971016 HEREBY IS AMENDED SO
THAT 90,000 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION 971016.

 


4.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
A974219. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A974219 HEREBY IS AMENDED
SO THAT 67,500 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION A974219.

 

 

2

--------------------------------------------------------------------------------


 


5.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
973581. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 973581 HEREBY IS AMENDED SO
THAT 8,888 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION 973581.

 


6.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
A973581. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A973581 HEREBY IS AMENDED
SO THAT 126,111 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION A973581.

 


7.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
974703. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 974703 HEREBY IS AMENDED SO
THAT 4,500 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION 974703.

 


8.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
A974703. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A974703 HEREBY IS AMENDED
SO THAT 103,500 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION A974703.

 


9.                                      CANCELLATION OF SHARES SUBJECT TO OPTION
976051. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 976051 HEREBY IS AMENDED SO
THAT 2,517 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO OPTION 976051.

 


10.                               CANCELLATION OF SHARES SUBJECT TO OPTION
A976051. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A976051 HEREBY IS AMENDED
SO THAT 222,482 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION A976051.

 


11.                               CANCELLATION OF SHARES SUBJECT TO OPTION
9715989. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION 9715989 HEREBY IS AMENDED
SO THAT 691 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION 9715989.

 


12.                               CANCELLATION OF SHARES SUBJECT TO OPTION
A9715989. THE TOTAL NUMBER OF SHARES SUBJECT TO OPTION A9715989 HEREBY IS
AMENDED SO THAT 209,908 SHARES OF COMPANY COMMON STOCK WILL NOW BE SUBJECT TO
OPTION A9715989.

 


13.                               OPTION AGREEMENTS. TO THE EXTENT NOT EXPRESSLY
AMENDED HEREBY, THE OPTION AGREEMENTS WILL REMAIN IN FULL FORCE AND EFFECT.

 


14.                               ENTIRE AGREEMENT. THIS AMENDMENT, TAKEN
TOGETHER WITH THE OPTION AGREEMENTS (TO THE EXTENT NOT AMENDED HEREBY) AND THE
PLAN, REPRESENT THE ENTIRE AGREEMENT OF THE PARTIES AND WILL SUPERSEDE ANY AND
ALL PREVIOUS CONTRACTS, ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO THE OPTIONEE’S STOCK OPTION BENEFITS.  THIS AMENDMENT MAY BE AMENDED
AT ANY TIME ONLY BY MUTUAL WRITTEN AGREEMENT OF THE PARTIES HERETO.

 


15.                               COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED
IN COUNTERPARTS, AND EACH COUNTERPART WILL HAVE THE SAME FORCE AND EFFECT AS AN
ORIGINAL AND WILL CONSTITUTE AN EFFECTIVE, BINDING AGREEMENT ON THE PART OF EACH
OF THE UNDERSIGNED.  EXECUTION AND DELIVERY OF THIS AMENDMENT BY EXCHANGE OF
FACSIMILE COPIES BEARING THE FACSIMILE SIGNATURE OF A PARTY WILL CONSTITUTE A
VALID AND BINDING EXECUTION AND DELIVERY OF THE AMENDMENT BY SUCH PARTY.  SUCH
FACSIMILE COPIES WILL CONSTITUTE ENFORCEABLE ORIGINAL DOCUMENTS.

 

 

3

--------------------------------------------------------------------------------


 


16.                               HEADINGS. ALL CAPTIONS AND SECTION HEADINGS
USED IN THIS AMENDMENT ARE FOR CONVENIENT REFERENCE ONLY AND DO NOT FORM A PART
OF THIS AMENDMENT.

 


17.                               GOVERNING LAW. THIS AMENDMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF CALIFORNIA (WITH THE EXCEPTION OF ITS CONFLICT OF
LAWS PROVISIONS).

 


IN WITNESS WHEREOF, THIS AMENDMENT HAS BEEN ENTERED INTO AS OF THE DATE FIRST
SET FORTH ABOVE.

 

UTSTARCOM

 

OPTIONEE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Francis P. Barton

 

/s/ Hong Liang Lu

 

 

 

 

 

Its:

EVP, Chief Financial Officer

 

 

 

 

4

--------------------------------------------------------------------------------